Title: To George Washington from Brigadier General William Woodford, 2 October 1777
From: Woodford, William
To: Washington, George

 

Dear Genl
Bethlahem [Pa.] 2d October 1777.

I recd your favour by Capt. Du plesis & have endeavour’d to execute the orders you gave. I had every Man paraded the Day before Yesterday that could be found in & about this place, & the number (includeing Boys that are Drums & Fifes) did not amount to 200. 15 of the best of those went to camp yesterday & 10 others this morning. this I did upon the expectation I had of supplying their places in a Day or two from the Hospital. an Officer is allso gone to Allen Town to take charge of about 50 who Doctr Brown informs me is fit to Join the Army from the Hospital at that place. I have never been able to get a Return of the Horse that are in different places in this Neighbourhood, but am told there is a number, wheather any, or how many are fit for Duty I cannot inform you. I should be glad of your Exellencys order respecting them.
Many complaints are Daily made by the Country people of Robberys and other dissorders committed by these Scum of the Army. I have taken every method to detect the delinquents & bring them to Justice, but they have heitherto proved inaffectual. I have offer’d a reward to any of the Militia that will apprehend them, & intend to have an example made of the first who is brought in. I have allso signify’d to the soldiers that the Country people would have orders to Fire upon any who are found about their Houses or Farms.
Many officers come here from Camp for necessarys for themselves & Friends, some of them make dispatch, but others are rather long in geting away, to those I have ventured to give it as your Excellency’s orders, that they should immediately Join their Corps. one Gentleman from Genl Waynes Brigade has Just apply’d for two Waggons to carry Baggage to Camp, as he brought no orders from authority, I have refused to let them go. A Surgeons Mate from Genl Greens Division has likewise apply’d for Six Waggons to carry down all the Medecine Chests of the Division. as he brought no other Authority but his own Word, I have directed him to carry down in one Waggon only such things as will be immediately wanted. I am sorry I have not had it in my power to forward any other news from our northern army. I am in Hourly expectation of something interesting from that quarter, & shall loose no time in sending it post to Head Quarters.
The Marquis is much better, & in high Spirits. My Hand is allso mended, but the lack ⟨of⟩ exorsize brings on the inflamation ⟨mutilated⟩ I shall be happy to be in a condition ⟨mutilated⟩ to my Brigade, which I shall certain⟨mutilated⟩ as soon as I can do my Duty. I have the Honour to be with much Respect & Affection Your Excellencys Most Obedt humble Servt

Wm Woodford

